Citation Nr: 1243907	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  98-01 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Cheryl R. King, Claims Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from March 1997 and February 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In March 1997, the RO denied entitlement to service connection for a pancreas disorder, hypertension, a right knee disorder, pain in the arms, shoulders, left knee, neck and feet, and a bilateral hip disorder because the claims were not well-grounded.  

In February 2003, under the guidelines of the Veterans Claims Assistance Act of 2000 (VCAA), the RO reconfirmed the prior denials of entitlement to service connection for a pancreas disorder, hypertension, a right knee disorder, pain in the arms, shoulders, left knee, neck and feet, and a bilateral hip disorder.

In September 1998, the Veteran presented testimony during a hearing in Washington D.C. before a Veterans Law Judge (VLJ) who is no longer with the Board of Veterans' Appeals. 

Thereafter, in April 1999, the Board issued a decision denying claims then pending on appeal for service connection for refractive error of the eyes, pyorrhea, diplopia, gastroenteritis, and memory loss.  The Board then remanded the matters of entitlement to service connection for a pancreas disorder, hypertension, bilateral hip disorder, disabilities of the knees, feet, and neck, and bilateral arm and shoulder disorders for additional evidentiary development.

In April 2004, the Board denied a claim then pending for service connection for residuals of a head injury, to include headaches and loss of smell and taste.  The remaining claims in appellate status were remanded for additional procedural and evidentiary development to the RO (via the Appeals Management Center(AMC)). 

In May 2007, a hearing was held in Washington D.C. before the undersigned; a transcript of this hearing is of record.

In December 2007, a Board decision denied service connection for neck and bilateral foot disorders, and reopened service connection for a back condition, kidney condition, and sickle cell trait.  The issue of service connection for hypertension was again remanded for further development. 

In March 2011, the Board requested a Veterans Health Administration (VHA) expert medical opinion in connection with this claim. 

In May 2012, a Board decision denied service connection for sickle cell trait, a lumbar spine disorder, a kidney disorder, a pancreas disorder, a bilateral hip disorder, a bilateral arm and shoulder disorder and a bilateral knee and leg disorder.  The issue of service connection for hypertension was again remanded for further development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that the Veteran underwent VA examinations in May 2005 and June 2012.  As noted in the May 2012 Board remanded, the May 2005 VA examiner essentially opined that the Veteran's hypertension was not related to service as he noted that the Veteran's in-service blood pressure had been predominately normal.  The May 2005 VA examiner however only listed three blood pressure readings in service, a pre-enlistment examination reading (that was elevated) and two subsequent readings in May and November 1969 (that were normal).  As the physician only pointed out those initial elevated blood pressure readings, it appeared that other elevated blood pressure readings in service may have been overlooked as the Veteran's service treatment records also included elevated blood pressure readings of 140/98 and 140/100 in December 1968, 132/90 in January 1969, and 138/98 in April 1969.  In the May 2012 remand, the Board indicated that to ensure that the Veteran's records were thoroughly reviewed, he should be scheduled for another examination to obtain evidence as to whether the hypertension was incurred or aggravated during active service.

Per the May 2012 remand instructions, the Veteran underwent a VA examination in June 2012.  However, the examiner determined that there was limited information in the Veteran's claims file and no mention of elevated blood pressure readings or hypertension from the Veteran's active service.  Due to lack of information, the examiner was unable to provide the requested medical opinion without resorting to mere speculation.

While the examiner indicated that there was no mention of elevated blood pressure readings or hypertension from the Veteran's active service, as noted above, the Veteran's service treatment records does in fact include multiple elevated blood pressure readings.

A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461(1993).  Thus, the Board finds that the evidence currently of record is insufficient to resolve the claim, and that a further medical examination and opinion in connection with this claim is necessary for a fully informed evaluation of the claim on appeal.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c) (4).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him to identify all sources of VA and non-VA medical treatment for the claimed hypertension.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence. 

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  The letter also should invite the Veteran to submit any pertinent medical evidence in support of his claim to VA.

2.  The RO will schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed hypertension.  The Veteran's VA claims folder and a copy of this remand must be made available to the examiner for review in connection with the examination. 

After reviewing the entire record including the service treatment records, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that the hypertension had its onset in service or was otherwise incurred in service.  The VA examiner should indicate whether the blood pressure readings in service, to specifically include blood pressure readings of 140/98 and 140/100 in December 1968, 132/90 in January 1969, and 138/98 in April 1969, support a diagnosis of hypertension.  The VA examiner should provide an opinion as to the date of onset of the hypertension. 

If the VA examiner determines that hypertension pre-existed the Veteran's entry into active duty, the VA examiner is requested to render an opinion as to whether the pre-existing hypertension clearly underwent a chronic increase in severity beyond normal progression during the Veteran's period of active duty. 

The VA examiner must provide a complete rationale for all conclusions.  

3.  After completing all indicated development, the RO should readjudicate the claim for service connection for hypertension in light of all the evidence of record.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his claims agent and they should be afforded a reasonable opportunity response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


